Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in severing separately numbered claims alleged in plaintiff’s amended complaint (see, CPLR 603; County of Chenango Indus. Dev. Agency v Lockwood Greene Engrs., 111 AD2d 508) and removing them to several town courts (see, CPLR 325 [d]; 22 NYCRR 202.13 [e]). Those claims are related and involve similar legal issues. Additionally, severance and removal of those claims would increase the amount of litigation and place an unnecessary burden on the several town courts by requiring multiple trials instead of one trial (see, Shanley v Callanan Indus., 54 NY2d 52, 57; see also, Siegel, NY Prac § 127, at 193 [2d ed]).
By failing to brief the issue, plaintiff abandoned its appeal from that part of the order that denied without prejudice to renew defendant’s cross motion for a protective order. Furthermore, by failing to brief the issue, defendant abandoned its cross appeal from that part of the order that denied its cross motion for a protective order.
We have reviewed the remaining contentions advanced by the parties and conclude that they are lacking in merit. Therefore, we modify the order on appeal by deleting the second, third, fourth, fifth and sixth ordering paragraphs and we deny defendant’s motion to dismiss the complaint and for sanctions and costs. (Appeals from Order of Supreme Court, Erie County, Flaherty, J. — Severance and Transfer.) Present— Pine, J. P., Lawton, Wesley, Davis and Boehm, JJ.